*455Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered April 9, 2009, which denied defendants’ motion for summary judgment, reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Tom, J.P., and Manzanet-Daniels, J., concur in a separate memorandum by Tom, J.P., as follows:
Plaintiff slipped and fell at the bottom of a stairway at the 7th Avenue entrance to Penn Station at West 32nd Street in Manhattan. While the parties disputed whether it was raining at the time of the accident and whether warning signs were displayed, it was agreed that mats had been placed at the bottom of the staircase and that workers were mopping the floor. In opposition, plaintiff contended that defendants failed to take effective measures to remedy the hazardous condition by their positioning of the mats so as to leave an exposed area of floor at the foot of the stairs.
Defendants made a prima facie showing of entitlement to judgment as a matter of law (Pomahac v TrizecHahn 1065 Ave. of Ams., LLC, 65 AD3d 462, 464 [2009]). Plaintiffs contention that the mats were placed approximately three feet from the bottom of the staircase is insufficient to rebut this showing. The law imposes only the obligation to take reasonable measures to remedy a hazardous condition, and the failure to take any particular precaution which transcends that standard, even if customary, “cannot serve as a basis [for] liability” (id. at 466; see also Bernhard v Bank of Montreal, 41 AD3d 180 [2007]).